Order modified so as to provide that Leach Steel Corporation shall be the plaintiff in the consolidated action, and as so modified affirmed, without costs of this appeal to either party. The order here affirmed called for the exercise of discretion and we are affirming on that basis. (See Civ. Prac. Act, § 97.) This affirmance is not to be taken as approving in all respects the language of the opinion in Borzilleri v. Brockway Motor Truck Co. (124 Mise. 905). All concur, except Sears, P. J., and Crouch, J., who dissent and vote for reversal in a memorandum. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.